        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 1 of 36

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

STATE OF MARYLAND,                            *

                     Plaintiff,               *
v.                                                    Case No.: 1:18-cv-02849-ELH
                                              *
UNITED STATES OF AMERICA, et al.,
                                              *
                      Defendant.
                 *     *    *     *   *   *   *   *    *   *   *   *   *

     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
        PRELIMINARY INJUNCTION OR MOTION TO SUBSTITUTE
            Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 2 of 36




                                                   TABLE OF CONTENTS
                                                                                                                                      Page

FACTUAL BACKGROUND ......................................................................................................... 1

CONSTITUTIONAL AND STATUTORY BACKGROUND ...................................................... 3

ARGUMENT .................................................................................................................................. 7

I.        ROD ROSENSTEIN IS THE ACTING ATTORNEY GENERAL. ......................................................8

          A.       By Statute, the Deputy Attorney General Is the Acting Attorney General. .............. 8

          B.       The Department of Justice’s Contrary Statutory Interpretation Lacks Merit. ........ 13

          C.       The Constitution Requires That the Acting Attorney General be a Senate-
                    Confirmed Official. ............................................................................................... 22

II.       PLAINTIFF WILL SUFFER IRREPARABLE HARM IF WHITAKER ILLEGITIMATELY
          EXERCISES AUTHORITY AS ACTING ATTORNEY GENERAL. ................................................28

III.      THE BALANCE OF EQUITIES AND PUBLIC INTEREST OVERWHELMINGLY FAVOR AN
          IMMEDIATE INJUNCTION TO PREVENT AN END-RUN AROUND 28 U.S.C. § 508 AND
          THE CONSTITUTION. ............................................................................................................31

CONCLUSION ............................................................................................................................. 33
         Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 3 of 36



       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
          PRELIMINARY INJUNCTION OR MOTION TO SUBSTITUTE

        Plaintiff Maryland respectfully requests a preliminary injunction preventing Defendants

from responding to the Complaint, ECF 1, and moving forward in this litigation with Matthew G.

Whitaker appearing in an official capacity as the Acting Attorney General. Rod Rosenstein, not

Mr. Whitaker, is the Acting Attorney General as a matter of law, with the attendant responsibility

to enforce federal law and oversee this litigation in particular. For the reasons stated below,

plaintiff is likely to succeed on the merits, will suffer irreparable harm without an injunction, and

the balance of equities and public interest entirely favor an injunction preventing Whitaker from

exercising the authority of the Office of Attorney General.

        As set forth in the accompanying motion, if this Court deems that this matter would more

appropriately be handled as a motion to substitute under Federal Rule of Civil Procedure 25(d),

Maryland requests that the Court substitute (as the successor to defendant former Attorney General

Jefferson B. Sessions III) Deputy Attorney General Rod J. Rosenstein, in his official capacity as

the Acting Attorney General.         As explained below, Matthew Whitaker cannot, under the

Constitution or by statute, be appointed to the position of Acting Attorney General. Fed. R. Civ.

P. 25(d) (requiring the Court to automatically substitute “[t]he officer’s successor” when a “public

officer who is a party in an official capacity . . . resigns”).

                                    FACTUAL BACKGROUND

        1.      Plaintiff Maryland filed this suit against, among others, the United States and then-

Attorney General Sessions in his official capacity. The lawsuit seeks a determination that various

provisions of the Affordable Care Act (ACA) are lawful and an Order directing that the

government (and in particular the Attorney General, identified by name) enforce the statute as
           Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 4 of 36



written. See generally Complaint, ECF 1. The precise identity of the Attorney General has several

implications for the case.

        The Attorney General, as the Nation’s chief law enforcement officer, is charged with

enforcing federal law, including the ACA. Attorney General Sessions personally determined that,

in his opinion, the ACA’s minimum coverage requirement will become unconstitutional in 2019

and that, as a consequence, the Department of Justice will not defend it or the ACA’s guaranteed

issue and community rating provisions—including pre-existing condition protections—which

Sessions deemed inseverable from the minimum coverage requirement. See Letter from Jefferson

B.   Sessions     III   to   The   Honorable   Paul   Ryan    (June.   7,   2018),   available    at

https://www.justice.gov/file/1069806/download (last accessed Nov. 12, 2018). By statute, the

Attorney General was required to certify that determination personally to Congress. 28 U.S.C. §

530D. That certification by Attorney General Sessions was in turn a primary impetus for this

lawsuit.     Complaint, ECF 1, at 6 ¶ 10.      A different Attorney General could reverse that

determination and withdraw the certification to Congress, which would provide plaintiff much of

the relief that it seeks.

        The identity of the Attorney General has important administrative implications for the case

as well. Plaintiff seeks an order directed to the Attorney General. By rule, a successor official is

automatically substituted for a government official who resigns. Fed. R. Civ. P. 25(d). But the

Court must know who to substitute, so that any interim orders and ultimate judgment issue to the

correct official. The rule provides that “the court may order substitution at any time.” Id.

        2.       Jeff Sessions resigned as Attorney General on November 7, 2018. That day,

President Trump published a tweet stating that the Attorney General’s Chief of Staff, Matthew

Whitaker, would assume the role of Acting Attorney General.                 See Donald J. Trump


                                                 2
         Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 5 of 36



(@realDonaldTrump), Twitter (Nov. 7, 2018, 11:44AM), https://bit.ly/2STEopE. The Acting

Attorney General assumes all duties and functions of the Attorney General. 28 U.S.C. § 508. Mr.

Whitaker has publicly expressed “his opposition to . . . the Affordable Care Act.” Adam Goldman

et al., Matthew Whitaker: An Attack Dog with Ambition Beyond Protecting Trump, N.Y. Times

(Nov 9, 2018).

        Plaintiff disputes the President’s authority to name Whitaker the Acting Attorney General.

In plaintiff’s view, under both the governing statutes and the Constitution, the Acting Attorney

General is Deputy Attorney General Rod Rosenstein.

                  CONSTITUTIONAL AND STATUTORY BACKGROUND

        1.       The Constitution’s Appointments Clause provides in relevant part that the President

“shall nominate, and by and with the Advice and Consent of the Senate, shall appoint . . . Officers

of the United States, whose Appointments are not herein otherwise provided for, and which shall

be established by law: but the Congress may by Law vest the Appointment of such inferior

Officers, as they think proper, in the President . . . .” U.S. Const. art. II, § 2, cl. 2. The

Appointments Clause thus divides officials into so-called “principal” and “inferior” officers; the

former categorically must be confirmed by the Senate, while the latter may be appointed directly

by the President if Congress authorizes the method of appointment. The Attorney General, as the

head of the Department of Justice and the Nation’s chief law enforcement officer, is indisputably

a principal officer.

        2.       Congress has adopted specific statutes governing the succession of a limited

number of highly sensitive offices, including the Attorney General, the Secretary of Defense, the

Chairman of the Joint Chiefs of Staff, the Director of National Intelligence, and the Director of the

Central Intelligence Agency (“CIA”). With respect to each, Congress has required the creation of

a second-in-command who must be subject to Senate confirmation. That person may serve in the
                                                  3
         Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 6 of 36



acting role of his or her superior in the case of a vacancy or disability in the superior’s office, with

no limitation on time. The distinctive feature of these statutes is that they do not grant the President

the authority to evade that regime by appointing a different successor when a Senate-confirmed

Deputy is in office. See 28 U.S.C. § 508(a) (Deputy Attorney General); 10 U.S.C. § 132(b)

(Deputy Secretary of Defense); 10 U.S.C. § 154(d) (Vice Chairman of Joint Chiefs of Staff); 50

U.S.C. § 3026(a) (Principal Deputy Director of National Intelligence); 50 U.S.C. § 3037(b)(2)

(Deputy Director of CIA).

        By contrast, for other, less significant positions, Congress has taken a very different

approach. It has specified a Senate-confirmed successor but allowed the President to override that

default rule. See infra at 6-8. And for more than 1,200 other Senate-confirmed positions, Congress

has adopted a general default rule that the officer’s “first assistant” will assume the acting role,

again subject to presidential override. 5 U.S.C. § 3345(a).

        This motion involves the special case of the office of the Attorney General. In a series of

statutes dating back 150 years, Congress has addressed the succession of officers generally and

the Attorney General specifically. Congress adopted the Vacancies Act of 1868 to govern

generally the succession of Executive Branch offices, and in parallel with that legislation

separately adopted the Attorney General Succession Act to specify the acting head of that office

in particular. Without exception, the statutes have required that the Department of Justice’s

second-in-command serve as Acting Attorney General, never allowing the President to override

that rule.

        The first Vacancies Act generally provided that, in the event of a vacancy of a Senate-

confirmed office, the official’s “first assistant” would presumptively assume that role, but the

President could name another Senate-confirmed official to the position for a short period of time.


                                                   4
         Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 7 of 36



15 Stat. 168 (1868). There was no exception for the Attorney General, because Congress had not

created the Department of Justice or designated the Attorney General’s second-in-command.

       Two years later, it did. In 1870, Congress created the Department of Justice and established

the Senate-confirmed office of the Solicitor General, who must be learned in the law and who was

the second-in-command to the Attorney General. The statute contained the first Attorney General

Succession Act, which conspicuously adopted a rule that stood in stark contrast to the just-enacted

generic Vacancies Act: it specified that the Solicitor General would serve indefinitely as Acting

Attorney General and did not grant the President any authority to override that succession. See

Act of July 20, 1870, ch. 150, § 2, 16 Stat. 162, 162.

       In 1953, Congress revised the Attorney General Succession Act to provide that in the case

of vacancy the Attorney General’s duties and functions would be performed by the newly

established, Senate-confirmed office of Deputy Attorney General. See Reorganization Plan No. 4

of 1953, 67 Stat. 636 (1953). It further provided that in the absence of a confirmed Deputy

Attorney General, the duties and functions would be performed by the Senate-confirmed Solicitor

General and Assistant Attorneys General. Id.

       In 1966, as part of a general reorganization of federal personnel law, the Vacancies Act

and Attorney General Succession Act were codified at 5 U.S.C. §§ 3345-3349 and 28 U.S.C. § 508,

respectively. The Vacancies Act continued to deem the absent official’s “first assistant” the default

acting officer, 5 U.S.C. § 3345 (1966), while the Attorney General Succession Act both specified

that the Deputy Attorney General would succeed the Attorney General and also provided that “for

the purpose of section 3345 of title 5 the Deputy Attorney General is the first assistant to the

Attorney General,” 28 U.S.C. § 508 (1966). Although the Vacancies Act continued to authorize

the President to appoint Senate-confirmed officials as alternative successors for most executive


                                                 5
         Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 8 of 36



agencies, this provision expressly did not apply to the Office of the Attorney General. 5 U.S.C.

§ 3347 (1966).

        In 1977, Congress revised the Attorney General Succession Act to insert the Associate

Attorney General as the immediate successor to the Deputy Attorney General. See Pub. L. 95-

139, § 2, Oct. 19, 1977, 91 Stat. 1171. Congress has now left that order of succession unchanged

for more than forty years.

        In 1998, Congress replaced the Vacancies Act with the Vacancies Reform Act. The

Vacancies Reform Act contrasts with the Attorney General Succession Act in three ways: (1) it

permits the President to name non-Senate confirmed officials to acting positions, 5 U.S.C.

§ 3345(a)(3); (2) it imposes time limitations on the service of acting officials, id. § 3346; and (3) it

provides no further order of succession if the “first assistant” is unavailable, but rather requires

that “the office shall remain vacant,” id. § 3348(b)(1), “unless” the President makes an

appointment under one of the other two methods specified, id. § 3347(a).

        As noted, Congress has adopted a few very specific statutes generally directed to sensitive

offices (including the Attorney General Succession Act) that govern the succession of specific

Executive Branch offices without authorizing a presidential appointment. The Vacancies Reform

Act provides that it is generally the “exclusive means for temporarily authorizing an acting

official” in almost every executive agency (more than 1,200 Senate-confirmed positions in total),

but it further specifies that this provision does not apply in any case in which some other statute

“designates an officer or employee to perform the functions and duties of a specified office

temporarily in an acting capacity.” 5 U.S.C. § 3347(a)(1)(B).

        3.       The Attorney General Succession Act currently provides:

                (a) In case of a vacancy in the office of Attorney General, or of his absence
        or disability, the Deputy Attorney General may exercise all the duties of that office,

                                                   6
         Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 9 of 36



       and for the purpose of section 3345 of title 5 the Deputy Attorney General is the
       first assistant to the Attorney General.

               (b) When by reason of absence, disability, or vacancy in office, neither the
       Attorney General nor the Deputy Attorney General is available to exercise the
       duties of the office of Attorney General, the Associate Attorney General shall act
       as Attorney General. The Attorney General may designate the Solicitor General and
       the Assistant Attorneys General, in further order of succession, to act as Attorney
       General.

28 U.S.C. § 508.

       The Vacancies Reform Act provides in relevant part, with exceptions not relevant here:

       (a) If [a Senate-confirmed] officer of an Executive Agency . . . dies, resigns, or is
       otherwise unable to perform the functions and duties of the office—

               (1) The first assistant to the office of such officer shall perform the functions
               and duties of the office temporarily in an acting capacity subject to the time
               limitations of section 3346;

               (2) notwithstanding paragraph (1), the President . . . may direct a [Senate-
               confirmed official] to perform the functions or duties of the vacant office
               temporarily in an acting capacity subject to the time limitations of section
               3346; or

               (3) notwithstanding paragraph (1), the President . . . may direct an
               [established, GS-15 or higher] officer or employee of such Executive
               agency to perform the functions and duties of the vacant office temporarily
               in an acting capacity, subject to the time limitations of section 3346 . . . .

5 U.S.C. § 3345; see also id. § 3346 (generally limiting the service of an acting official to 210 days

from the vacancy).

                                           ARGUMENT

       The Court should grant plaintiff’s request for preliminary injunctive relief because plaintiff

“is likely to succeed” in establishing that Whitaker’s purported appointment as Acting Attorney

General is contrary to both statute and the Constitution; because plaintiff “is likely to suffer

irreparable harm in the absence of preliminary relief” if it is forced to litigate against a defendant

who does not have the authority to make litigation and policy decisions on behalf of the


                                                  7
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 10 of 36



government; and because the “balance of equities” and “public interest” overwhelmingly favor

enjoining Whitaker from unlawfully exercising the authority of the Nation’s chief law enforcement

officer. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

I.     ROD ROSENSTEIN IS THE ACTING ATTORNEY GENERAL.

       By statute, when there is no Attorney General, the Deputy Attorney General “may exercise

all the duties of that office.” 28 U.S.C. § 508(a). The Constitution provides that—absent an

exigency not present here—the responsibilities of a principal officer such as the Attorney General

can be fulfilled only by a Senate-confirmed official whose own duties include serving in the acting

capacity. U.S. Const. art. II, § 2. As a matter of law, Deputy Attorney General Rod Rosenstein is

therefore the Acting Attorney General.

       A.      By Statute, the Deputy Attorney General Is the Acting Attorney
               General.

       1.      In the Attorney General Succession Act, Congress specified the succession of the

Attorney General. “In the case of a vacancy in the office of the Attorney General . . . the Deputy

Attorney General may exercise all the duties of that office . . . .” 28 U.S.C. § 508(a). If the Deputy

Attorney General is unavailable, the Associate Attorney General and then (if specified by the

Attorney General) other Senate-confirmed Department of Justice officials automatically succeed

to the role of Acting Attorney General. Id. § 508(b). The Attorney General Succession Act—in

contrast to the general vacancies statutes with which it has co-existed for 150 years—grants the

President no authority to override that congressional directive to appoint someone other hand-

picked successor who has not been subject to the oversight of Senate confirmation for that position.

       The reasons for this regime are obvious and illustrated by the facts of this case. The

Attorney General exercises vast authority over, for example, criminal and national security

matters. 28 U.S.C. §§ 511-19. The role calls for the highest levels of integrity and personal

                                                  8
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 11 of 36



judgment, prerequisites safeguarded by the Constitution’s command that principal officers be

subject to the oversight and check provided by Senate confirmation, see NLRB v. SW Gen., Inc.,

137 S. Ct. 929, 935 (2017), as a means “to curb Executive abuses of the appointment power” and

‘“to promote a judicious choice of [persons] for filling the offices of the union,’” Edmond v. United

States, 520 U.S. 651, 659 (1997) (quoting The Federalist No. 76, at 386-87) (Alexander Hamilton)

(M. Beloff ed., 1987) (alteration in original).

       Congress made a judgment beginning in the 1800s, from which it has never deviated, that

other senior Department of Justice officials who might succeed to the role of Acting Attorney

General must themselves be subject to Senate confirmation. Understandably, Congress was not

satisfied that the same type of low-level Senate-confirmed official in any executive department or

a GS-15 level employee in the Department of Justice who could temporarily act on behalf of an

ordinary official—in more than 1,200 positions—was thereby ipso facto qualified to take on the

profoundly weighty role of the Attorney General of the United States. So too, the Secretary of

Defense, Chairman of the Joint Chiefs of Staff, Director of the CIA, and similar offices.

       Indeed, the Attorney General plays a particularly vital role with respect to the separation

of powers. Except in cases of recusal, the Attorney General has the power to control an

investigation of the President himself. 28 C.F.R. Part 600. Absent the Attorney General

Succession Act, the President could fire the Attorney General (or demand his resignation), then

appoint a hand-picked junior Senate-confirmed officer from an entirely different agency, or a

carefully selected senior employee who he was confident would terminate or otherwise severely

limit the investigation. Indeed, the President could appoint and then remove a series of hand-

picked individuals as Acting Attorney General until one finally acceded to the President’s




                                                  9
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 12 of 36



demands, with the Senate left powerless to intercede. The Attorney General Succession Act makes

that impossible; without it, the possibility seems far from theoretical.

       The Attorney General Succession Act also ensures that the President cannot allow an

appointment to lapse, thereby leaving the vital position of Attorney General empty. The President

would have to remove at least a half-dozen Senate-confirmed senior Department of Justice officials

before the line of automatic succession was exhausted. By contrast, under the general provisions

of the Vacancies Reform Act, the President may force a vacancy by either terminating any interim

appointee or allowing the time limit on the appointment to expire. 5 U.S.C. § 3348(b).

       2.      The Vacancies Reform Act does not supersede the more-specific Attorney General

Succession Act and permit the President to appoint a non-Senate confirmed Department of Justice

employee (or Senate-confirmed official from an entirely different agency) as the Acting Attorney

General of the United States.

       Although the Vacancies Reform Act often provides “the exclusive means for temporarily

authorizing an acting official to perform the functions and duties of” any Senate-confirmed officer

in every executive agency (other than the Government Accountability Office), 5 U.S.C. § 3347(a),

it is ineffective in any case in which some other “statutory provision expressly . . . designates an

officer or employee to perform the functions and duties of a specified office temporarily in an

acting capacity.” Id. § 3347(a)(1)(B).

       Because the Attorney General Succession Act falls within this express exception, the

natural reading of the statutes is that the Attorney General Succession Act applies here and the

Vacancies Reform Act does not. But in any event, the same result follows from the principle that

when two statutes conflict the more specific provision controls. RadLAX Gateway Hotel, LLC v.

Amalgamated Bank, 566 U.S. 639 (2012) (“It is a commonplace of statutory construction that the


                                                 10
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 13 of 36



specific governs the general.”) (citation omitted). The conflict here is plain and an essential and

unavoidable feature of this case. The succession of the Attorney General cannot simultaneously

be governed by both the Attorney General Succession Act and the Vacancies Reform Act. The

Attorney General Succession Act categorically deems the Deputy Attorney General the Acting

Attorney General, to be succeeded by other Senate-confirmed Department of Justice officials, none

of which are subject to any time limit. In stark contrast, if the Vacancies Reform Act were to

apply, it would deem the Deputy Attorney General the Acting Attorney General only by default

and subject to a Presidential override at his discretion, subject to a strict time limit, and with no

possibility of automatic succession by other Department of Justice officials.

       The unavoidable conclusion is that only one of those rules can apply. This case is the

perfect illustration. Under the Attorney General Succession Act, Rod Rosenstein is the Acting

Attorney General. There is no option or ambiguity. Under the Vacancies Reform Act, based on

the President’s tweet, Michael Whitaker is the Acting Attorney General. Again, there is no option

or ambiguity. Only one of those can be true.

       The Attorney General Succession Act is the more specific provision. It is directed to one

particular office, whereas the Vacancies Reform Act applies to more than 1,000 positions. The

Attorney General Succession Act also identifies precisely the Senate-confirmed officials who will

serve in an acting role, whereas the Vacancies Reform Act permits the President to appoint any

established agency employee who is at least a GS-15, as well as Senate-confirmed officers from

other agencies whose functions have nothing at all to do with those of the Attorney General (for

example, the Department of Veterans Affairs), and who were not confirmed with the slightest

thought by the Senate that the President might pluck them from that position to serve as the

Nation’s chief law enforcement official.


                                                 11
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 14 of 36



       Indeed, deeming the Vacancies Reform Act controlling here would render the Attorney

General Succession Act and the congressional judgments it embodies a nullity as a practical matter.

Statutes are, of course, read to avoid that result. The very point of the Attorney General Succession

Act is to ensure that the Nation’s highest law enforcement official is a Senate-confirmed officer

within the chain of command of the Department of Justice—one whom the Senate has already

considered with the possibility of such performance of the Attorney General’s functions in mind—

and to forbid the President from appointing a hand-picked employee to that role. Put another way,

the Attorney General Succession Act represents a congressional judgment to reject the President’s

discretion to make ad hoc appointments in favor of a specified line of succession that the Senate

has vetted in advance.

       As we understand it, the Department of Justice reads the statutes very differently, as if the

conflict can be avoided by permitting the President the complete discretion to choose succession

under either the Attorney General Succession Act or the Vacancies Reform Act. See 31 Op. O.L.C.

208 (2017). But that interpretation produces exactly the same result as ignoring the Attorney

General Succession Act altogether: it permits the President, at his discretion, to bypass carefully

crafted limitations on who can hold the office of the Attorney General.

       The implications of the Department of Justice’s position are breathtaking because the

consequences are not limited to the office of the Attorney General. As noted, indistinguishable

statutory schemes govern the succession of other positions vital to the national interest—offices

that Congress could not have imagined would be helmed by staff members or officers of

completely unrelated agencies. These include the Secretary of Defense, Vice Chairman of the

Joint Chiefs of Staff, the Director of National Intelligence, and the Director of the CIA. See supra

at 4. On the Department of Justice’s reading, the President is free to disregard Congress’s


                                                 12
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 15 of 36



determination that the successor to those positions should be a Deputy for that specific office

previously vetted through the process of Senate confirmation. Accepting that view would require

this Court to conclude that Congress adopted all of these special statutes governing the succession

of those offices for essentially no purpose at all, and instead intended that the President could

install any GS-15 employee, just as he could with any other office. That is not a plausible reading

of the statutory scheme, much less the best reading.

       B.      The Department of Justice’s Contrary Statutory Interpretation Lacks
               Merit.

               1.      The Vacancies Reform Act’s Exclusivity Provision Does Not
                       Support the Department of Justice’s Interpretation.

       a.      President Trump appointed Michael Whitaker as Acting Attorney General in the

face of the direct and unambiguous command of the Attorney General Succession Act. But if

Congress had actually intended the Attorney General Succession Act to permit the President to

override the designation of the Deputy Attorney General as the Acting Attorney General, it would

have done so expressly. Critically, it did precisely that in multiple other statutes. Several identify

a default successor but, in stark contrast to the Attorney General Succession Act, authorize the

President to make a different appointment as an alternative. See 38 U.S.C. § 304 (President may

override succession by Deputy Secretary of Veterans Affairs); 40 U.S.C. § 302 (Deputy

Administrator of General Services); 42 U.S.C. § 902(b)(4) (Deputy Commissioner of Social

Security). In other statutes, Congress used the mechanism of providing for succession by directly

incorporating the Vacancies Reform Act.         E.g., 7 U.S.C. §§ 2210-11 (Deputy Secretary of

Agriculture). But since the day it created the Department of Justice in 1870, Congress has never

permitted a President to override the order of succession of Senate-confirmed officials as Acting

Attorney General.



                                                 13
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 16 of 36



        Alternatively, if Congress wanted to achieve the result that the Department of Justice now

reads into the Vacancies Reform Act, it would have written that statute differently. Of note, the

Senate bill that was proposed when Congress was considering the Vacancies Reform Act would

have supplanted statutes such as the Attorney General Succession Act by requiring that they

contain an express exemption from Section 3345. See S. 2176, 105th Cong. (1998). But Congress

did not pass that bill.

        Moreover, in the version of the Vacancies Reform Act that it actually enacted, Congress

demonstrated that it knew how to create a truly “non-exclusive,” parallel appointment regime.

Section 3345(a)(1) makes the “first assistant” the default acting official. But then the statute

provides that “notwithstanding paragraph (1)” the President can select another official.

        If Congress had intended to write the Vacancies Reform Act in a manner that would

similarly override the mandatory succession rules of the Attorney General Succession Act and

other similar statutes, it would have said so. It would have specified in Section 3345(a) that the

President’s appointment authority applies “notwithstanding 28 U.S.C. § 508” or (more broadly)

“notwithstanding any provision that designates an officer or employee to perform the functions

and duties of a specified office temporarily in an acting capacity.” But it did nothing of the sort.

        b.      The Department of Justice has a particularly twisted reading of the Vacancies

Reform Act that tries to turn the statute’s “exclusivity” provision, 5 U.S.C. § 3347, on its head. It

argues that in a case where the “exclusivity” provision is rendered inoperative by an office-specific

succession statute (such as the Attorney General Succession Act), the Vacancies Reform Act still

does apply because it operates as a “non-exclusive” means of determining succession. On this

view, in the ordinary case, the President is restricted to using only the mechanisms of the Vacancies

Reform Act. But when Congress has gone to the trouble of subjecting an office to an on-point


                                                 14
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 17 of 36



mandatory succession regime that conspicuously does not permit presidential appointment, then

the Department of Justice contends the President gets more options: he may use either the

Vacancies Reform Act or the specific statute.

       This would be a radical departure from an uninterrupted 150-year tradition specific to the

Office of the Attorney General. But there is no indication in the statutory or legislative history

that Congress intended that, or even that a single isolated member did. It also would have massive

implications for several other vitally important offices. Consequently, in the extremely unlikely

event that Congress intended that result, it would have said so clearly, and not through an oblique

negative inference from the word “exclusive.” “Congress . . . does not alter the fundamental

details of a regulatory scheme in vague terms or ancillary provisions—it does not, one might say,

hide elephants in mouseholes.” Whitman v. Am. Trucking Ass’n, 531 U.S. 457, 468 (2001).

       Indeed, the text of the Vacancies Reform Act provides no support for the Department of

Justice’s reading. The government accepts that the statute’s exclusivity provision does not apply

here in light of the Attorney General Succession Act. It then can point to nothing in the statutory

text specifying that the Vacancies Reform Act’s general provisions would apply specifically to the

resignation of the Attorney General. Instead, as discussed at length above, there is a conflict

between the Vacancies Reform Act and the Attorney General Succession Act: they produce utterly

irreconcilable results. That conflict must be resolved using ordinary principles of statutory

construction.   As discussed, the Attorney General Succession Act is the far more specific

provision, and it therefore controls. See supra at 12-13. 1



       1
           There is one potential factual scenario—not presented by this case—in which the
Vacancies Reform Act and the Attorney General Succession Act could work together. The
Attorney General Succession Act specifies that certain Senate-confirmed Department of Justice
officials succeed to the role of Acting Attorney General. But the Attorney General Succession Act

                                                 15
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 18 of 36



       The Department of Justice’s contrary position has no support under any accepted means of

statutory construction. On its view, a conflict between two facially applicable provisions enacted

by Congress is just an invitation to presidential whim because it is properly resolved by the

President picking whichever he likes in any given moment in time. But the courts cannot evade

their obligation to interpret the law and determine which statute Congress actually intended to

apply by punting the issue to the President to select whichever he chooses.

       Of note, on the Department of Justice’s reading, it would implausibly be impossible to tell

what constraints apply to the Acting Attorney General. Take the following straightforward

hypothetical: the Attorney General resigns and is succeeded by the Deputy Attorney General. Is

that appointment subject to time limitations? If the Deputy Attorney General then resigns, does

the Associate Attorney General become Acting Attorney General or is the office vacant? The

answers depend on whether the Deputy Attorney General automatically assumed the acting role

under Section 508(a) or instead Section 3345(a)(1). But because the President has not “selected”

anything in that scenario of automatic succession, there is no way to know. Congress could not

have intended to create such an indeterminate situation.

       Congress instead added the exclusivity provision to the Vacancies Reform Act to serve a

very different purpose. It specifies that the Act does not apply when a different statute specifies a


does not address who assumes that acting role if the list it provides is exhausted because no Senate-
confirmed official is in any of the enumerated roles. 28 U.S.C. § 508(b). This scenario will
sometimes occur during transitions between presidential administrations, when all of the
incumbent officials resign or are removed. In that limited circumstance, the Vacancies Reform
Act could provide a mechanism to select the Acting Attorney General, because such a selection
would not conflict with the requirements of the Attorney General Succession Act.
        The President has issued an Executive Order doing just that. Executive Order 13,762
identifies the order of succession for the Attorney General. It first expressly follows the mandatory
order of succession under Section 508. It then provides that if the officials specified by that statute
are unavailable, “the President retains discretion, to the extent permitted by law, to depart from
this order in designating an acting Attorney General.” Exec. Order No. 13,762 (Jan. 13, 2017).

                                                  16
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 19 of 36



specific successor for a particular office, but it does apply when a statute merely permits a

particular officer to delegate responsibilities to a subordinate. See 5 U.S.C. § 3347(b) (Vacancies

Reform Act is not exclusive if statute designates a specific successor but is exclusive if the statute

merely allows an officer “to delegate duties statutorily vested in that agency head to, or to reassign

duties among, officers or employees of such Executive Agency”). The provision was a specific

response to a particular misreading by the Department of Justice of the predecessor Vacancies Act.

       The Department of Justice had maintained that the Vacancies Act was inapplicable to any

Senate-confirmed position in the Department of Justice, not merely the Attorney General

specifically. As discussed, at the time, the Vacancies Act was expressly inapplicable to “the office

of Attorney General.” 5 U.S.C. § 3347 (1998). The Attorney General, in turn, delegated various

authority to individual Assistant Attorneys General. 28 U.S.C. §§ 509, 510. The Department of

Justice argued that this combination of provisions exempted all those Assistant positions from the

Vacancies Act. See Brannon P. Denning, Article II, the Vacancies Act and the Appointment of

“Acting” Executive Branch Officials, 76 Wash. U. L.Q. 1039 (1998) (detailing Senators’

objections to Clinton Administration’s position that Bill Lee’s appointment as Assistant Attorney

General for Civil Rights was governed only by Section 508 and not subject to the Vacancy Act’s

time limits, and stating that “the statutes cry out for amendment”). The role of the “exclusivity”

provision of the Vacancies Reform Act is to forbid that maneuver by expressly deeming such a

delegation within an agency irrelevant to succession.

       The Department of Justice’s position also is not supported by the fact that Congress

replaced the Vacancy Act’s specific exemption for the Attorney General with the Vacancies

Reform Act’s broader exemption that includes not only the Attorney General Succession Act but

also other statutes with specific succession rules. The change merely eliminates any negative


                                                 17
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 20 of 36



inference that the Vacancies Reform Act preserved only the specific succession regime for the

Attorney General and overrode similar provisions in other statutes that govern succession for

offices such as the Secretary of Defense.

       Finally, plaintiff recognizes that a single sentence in a single congressional report could be

read to support the Department of Justice’s interpretation. The Senate Report on the Senate’s bill

states that the bill retains a variety of succession statutes, including the Attorney General

Succession Act. S. Rep. No. 105-250, at 15-17 (1998). But then the Report states, without

elaboration, “[i]n any event, even with respect to the specific provisions in which temporary

officers may serve under the specific statutes this bill retains, the Vacancies Act would continue

to provide an alternative procedure for temporarily occupying the office.” Id. at 17.

       The straightforward response is that Congress did not adopt the Senate bill to which the

Report refers, which was drafted very differently from the legislation that was ultimately enacted.

Under the Senate bill, Section 3347 would have provided that the Vacancies Reform Act was

controlling unless “another statutory provision expressly provides that the [sic] such provision

supersedes sections 3345 and 3346.” S. 2176 § 2 (proposed Section 3347(a)(1)). The actually

enacted Vacancies Reform Act says nothing of the sort.

       Moreover, the quoted sentence in the Senate Report is inapplicable here in any event. The

Vacancies Reform Act does not even arguably “continue to provide” an alternative procedure that

was available under the Vacancies Act. The latter statute expressly exempted the Attorney General

and therefore was not an alternative scheme with respect to that office.

               2.     The Text of the Attorney General Succession Act Does Not
                      Support the Department of Justice’s Reading.

       Nothing in the text of the Attorney General Succession Act supports the Department of

Justice’s view that the President may override the statutory rule and appoint an Acting Attorney

                                                18
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 21 of 36



General. Indeed, it would be extremely surprising if the text produced that result, given that it

would negate the statute’s very purpose.

       a.      The Attorney General Succession Act deems the Deputy Attorney General the “first

assistant” for purposes of 5 U.S.C. § 3345. See 28 U.S.C. § 508(a). But not even the Department

of Justice contends that this provision subjects the Office of the Attorney General to the Vacancies

Reform Act. If it did, then the Deputy Attorney General could never serve beyond the Vacancies

Reform Act’s time limits (see 5 U.S.C. § 3346) and no officer could automatically succeed the

Deputy Attorney General, rendering Section 508(b) meaningless (see id. § 3348(b)).

       Congress instead adopted the “first assistant” language in an early version of the Attorney

General Succession Act to conform that statute with the predecessor Vacancies Act. The latter

statute specified that the “first assistant” was the successor to an absent officer and that the

President’s authority to override that default rule was not applicable to the Attorney General. 5

U.S.C. §§ 3345, 3347 (1998). As noted, the Vacancies Reform Act replaces that specific

exemption with a broader—but no less applicable—provision stating that the Vacancies Reform

Act is not exclusive when any statute designates a specific successor. See 5 U.S.C. § 3347(a)(1).

In enacting the Vacancies Reform Act, Congress simply neglected to delete the no-longer-

necessary reference to the Deputy Attorney General as the “first assistant.”

       b.      The Attorney General Succession Act provides that the Deputy Attorney General

“may” serve as Acting Attorney General. See 28 U.S.C. § 508(a). But there is no reading of this

provision under which the Vacancies Reform Act overrides the Attorney General Succession Act’s

provisions. The Attorney General Succession Act does not say, for example, that “the President

may provide” that the Deputy Attorney General succeeds the Attorney General. Instead, the

language of Section 508(a) refers specifically to the authority of the Deputy Attorney General


                                                19
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 22 of 36



him/herself. The permissive “may” merely accounts for the prospect that there might not be a

Senate-confirmed Deputy Attorney General available to assume the role of Acting Attorney

General. In that event, the Associate Attorney General or another Senate-confirmed official

“shall” assume that role.

       But even if “may” were read differently, that reading would not support the Department of

Justice’s position. Rather, it would permit the subject of the sentence—the Deputy Attorney

General—to decline the succession: the Deputy Attorney General would have the option to serve

as Acting Attorney General but would not be required to do so. See Air Line Pilots Ass’n, Int’l v.

U.S. Airways Grp., Inc., 609 F.3d 338, 342 (4th Cir. 2010) (defining “may” as providing

authorization without obligation). With the Deputy Attorney General unavailable to serve that

role, the Attorney General Succession Act would then require that the Associate Attorney General

“shall” be the Acting Attorney General. 28 U.S.C. § 508(b).

               3.      Precedent Does Not Support the Department of Justice’s
                       Interpretation.

       Two decisions have stated that particular federal succession statutes do not preclude

presidential appointments under the Vacancies Reform Act.            Neither ruling supports the

appointment at issue here.

       a.      In English v. Trump, 279 F. Supp. 3d 307, 319-29 (D.D.C. 2018), the district court

held that the President could invoke the Vacancies Reform Act to appoint an Acting Director of

the Consumer Financial Protection Board (“CFPB”). In that case, the Director of the CFPB named

an individual as his Deputy, then immediately resigned. Id. at 313-16. The Deputy argued that

she became Acting Deputy under a provision of the Dodd-Frank Act stating that the Deputy shall

“serve as acting Director in the absence or unavailability of the Director.” 12 U.S.C. § 5491(b)(5).




                                                20
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 23 of 36



Moreover, she argued that her succession to that role precluded the President from naming a

different Acting Director. English, 279 F. Supp. 3d at 317.

       The district court rejected that argument. Several elements of its reasoning distinguish this

case. First and foremost, the court stressed that the Dodd-Frank provision applies only to the

Director’s “absence or unavailability,” not a resignation. Id. at 322-23. The court explained that

if Congress had intended to displace the Vacancies Reform Act, it could have made the statute

expressly applicable to a resignation. Id. Of note, it specifically identified the Attorney General

Succession Act as such a displacing statute. Id.

       Further, the court placed significant weight on the fact that Dodd-Frank specifically

incorporates pre-existing federal statutory law, which includes the Vacancies Reform Act. Id. at

322-27. The Attorney General Succession Act contains no such provision.

       Finally, the court reasoned that the plaintiff’s position would impinge on the Constitution’s

appointments power, because the Director of the CFPB—not the President—selects the Deputy

Director. Id. at 327-28. By contrast, the President selects all of the Department of Justice officials

who are in the Attorney General Succession Act’s order of succession. It is instead the Department

of Justice’s position here that contravenes the Appointments Clause by evading Congress’s

authority to confirm the Attorney General as a principal officer. See infra Part I.C.1.

       b.      In Hooks v. Kitsap Tenant Support Services, 816 F.3d 550 (9th Cir. 2016), the court

of appeals stated that the President could invoke the Vacancies Reform Act to appoint an Acting

General Counsel for the National Labor Relations Board (“NLRB”). The National Labor Relations

Act (“NLRA”) permits the President to name a temporary NLRB General Counsel who may serve

for forty days. 29 U.S.C. § 153(d). By contrast, the Vacancies Reform Act has a lengthier time

limitation. 5 U.S.C. § 3346.


                                                 21
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 24 of 36



       All the parties to the case agreed that the appointment at issue was too lengthy to be

authorized by the NLRA. 816 F.3d at 555. The Ninth Circuit held that the appointment was also

invalid under the Vacancies Reform Act. Id. at 557-64.

       In brief dictum, the court of appeals also stated that the Vacancies Reform Act was an

alternative means of appointing an Acting General Counsel. It cited the sentence in the Senate

Report for the bill that was not enacted, see supra at 20-21, for the proposition that the Vacancies

Reform Act is not an “exclusive” remedy with respect to offices that are subject to succession-

specific statutes. 816 F.3d at 556.

       The Hooks dictum is not persuasive (as it relied on a report for a bill that was not passed)

and, in any event, it is inapplicable here. The Ninth Circuit did not address any of the arguments

against reading the Vacancies Reform Act to override a statute such as the Attorney General

Succession Act. Nor did it need to. Because both the NLRA and the Vacancies Reform Act call

for the President to appoint an interim official, they involve a much less stark conflict than arises

here. The Attorney General Succession Act specifies a particular successor to the Attorney

General and does not permit a presidential appointment. Moreover, Hooks did not present any

issue under the Appointments Clause, as the General Counsel of the NLRB is better viewed as an

inferior officer who is not constitutionally required to be confirmed by the Senate.

       C.      The Constitution Requires That the Acting Attorney General be a
               Senate-Confirmed Official.

       As set forth above, the statutory framework, as informed by the history of statutory

amendments, permits only one reading: The Attorney General Succession Act, 28 U.S.C. § 508,

controls the vacancy created by former Attorney General Sessions’ resignation, and cannot be

overridden by President Trump under the Vacancies Reform Act, 5 U.S.C. § 3345(a)(3). Even

were that not the case, however, the President’s appointment of Mr. Whitaker as Acting Attorney

                                                 22
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 25 of 36



General violates the Constitution. First, as long as the offices of Deputy Attorney General and

others explicitly in the line of succession are occupied by individuals nominated and confirmed

pursuant to the Appointments Clause of Article II, the President cannot appoint anyone else as

Acting Attorney General absent exigencies not present here. Second, and relatedly, even if

5 U.S.C. § 3345(a)(3) and 28 U.S.C. § 508 could plausibly be read to allow the President to choose

to invoke only the former (although they cannot be), plaintiff’s reading is, at the very least, “fairly

possible.” That construction must be adopted because it is the only one that avoids serious

constitutional concerns.

               1. The Appointments Clause Requires That the Acting Attorney
                  General Be Senate-Confirmed.

       The Appointments Clause in Article II of the Constitution distinguishes between two

classes of executive branch “officers”—principal officers and inferior officers—and specifies how

each may be appointed. See United States v. Germaine, 99 U.S. 508, 509, 511 (1879). Principal

officers are those who have no superior other than the President, i.e., they report to no one else.

See Edmond, 520 U.S. at 662-63. Except during a Senate recess, principal officers must be

nominated by the President and appointed “with the Advice and Consent of the Senate.” U.S.

Const. art. II, § 2, cl. 2. There can be no dispute that the Attorney General is a principal officer.

       To be sure, when the Office of Attorney General is vacant due to death, resignation, etc.,

others may temporarily assume the position. But the range of constitutionally permissible acting

officials is limited to individuals who meet the baseline Appointments Clause requirements. Those

requirements can be met in one of two ways.

       First, an individual may temporarily act as the Attorney General if he or she has been

confirmed, with the advice and consent of the Senate, to an office where such possible performance

of the Attorney General’s functions was, in effect, foreseeable, and thus was part of the duties of

                                                  23
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 26 of 36



the office (such as Deputy Attorney General) to which the person was confirmed with the Senate’s

consent. Cf. Weiss v. United States, 510 U.S. 163, 173-75 (1994) (Appointments Clause not

violated when officer assumes duties “germane” to those of office already confirmed to with advice

and consent).

       In this case, when the Senate confirmed Deputy Attorney General Rosenstein—and

everyone else explicitly designated in the line of succession under the Attorney General Succession

Act—it did so with the background understanding that those individuals might have to fill a

vacancy in the Office of Attorney General pursuant to 28 U.S.C. § 508. Thus, the Senate has

already advised and consented that Rosenstein and the succession designees that come thereafter

are qualified to perform the functions of that principal office. Solicitor General Noel Francisco

and Assistant Attorney General Steven Engel fit the bill, among several others—all of whom were

confirmed with the advice and consent of a Senate fully aware that they might have to assume the

office of Attorney General and could therefore temporarily exercise the authority of that post

without having to be re-appointed and re-confirmed.

       The Senate has not made a similar determination regarding suitability to serve as Acting

Attorney General for others who have been confirmed after advice and consent, such as the

Secretaries of Education or Agriculture, because the succession statute does not similarly place

those officers in line to assume the Attorney General’s duties. Put differently, when weighing in

on other posts requiring the Senate’s advice and consent, it was not on the Senate’s radar that those

others might fill in for the Attorney General during a vacancy, so the Senate never actually passed

on whether they were qualified to exercise the authority of that office.

       The Senate certainly has not made that evaluation with respect to Mr. Whitaker, who holds

his chief-of-staff position without any input from the Senate at all. Whitaker’s appointment marks


                                                 24
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 27 of 36



the first time since 1870, when Congress reworked Title 5 of the U.S. Code and enacted the first

Attorney General Succession Act, that a President has attempted to designate an Acting Attorney

General who was not then serving in any office to which he or she was appointed by and with the

advice and consent of the Senate. See Michael Ramsey & Andrew Hyman, Is the Federal

Vacancies Reform Act Constitutional? (Nov. 10, 2018), http://bit.ly/2PnosOn. Indeed, if this

gambit succeeds, it will be the first time that the Acting Attorney General is anyone other than a

sitting Senate-confirmed Department of Justice officer. See Marty Lederman, A Quick Primer on

the Legality of Appointing Matthew Whitaker as “Acting” Attorney General, and Whitaker’s

Power to Influence the Russia Investigation, Just Security (Nov. 8, 2018), bit.ly/2z5b47z.

       Second, the Supreme Court held in United States v. Eaton, 169 U.S. 331 (1898), that a

temporary appointment to perform the functions of a principal office, even by an individual who

has not been Senate-confirmed, is permissible in cases of true “exigency” for “a limited time, . . .

under special and temporary conditions.” Id. at 343 (emphasis added). That is so because, in such

a case, the temporary officer is “inferior.” Id.; see also Edmond, 520 U.S. at 661. A contrary

holding, the Court explained, “would render void any and every delegation of power to an inferior

to perform under any circumstances or exigency the duties of a superior officer, and the discharge

of administrative duties would be seriously hindered.” 169 U.S. at 343. The Supreme Court

recognized that the 1898 appointment in Eaton was reasonable under the exigent circumstances

there, where no one who met the Appointments Clause requirements could possibly temporarily

fill the vacancy of a consular post on the other side of the world in what is now Thailand—a

vacancy unexpectedly created when the consul became gravely ill and it would take time for a

proper vice consul to arrive. Id. at 340.




                                                25
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 28 of 36



       There is no such “emergency” in this case—not even close. Here, the “vacancy” is one for

which the President himself is responsible: he asked then-Attorney General Sessions to resign

(and no doubt would have fired him, had Sessions refused). Congress has moreover expressly

provided an obvious constitutionally compliant method for placing the Deputy Attorney General

in an acting role. 28 U.S.C. § 508(a). That is moreover the method that has been employed since

the 1800s. There is no emergency at all here that justifies such a stark deviation from the method

that both political branches have settled upon for well over a century—a method that ensures the

Attorney General’s functions will be performed by an officer who has already been approved by

the Senate with that very possibility in mind. See SW Gen., 137 S. Ct. at 949 & n.1 (Thomas, J.,

concurring) (suggesting that the Eaton exception must be confined to truly exigent, and time-

limited, circumstances).

       Eaton’s characterization of the acting official in that case as “inferior” and not subject to

prior Senate confirmation does not validate Whitaker’s appointment for other reasons,

too. Importantly, Eaton concerned officers who would exercise foreign policy authority

completely external to the United States, a realm in which the President is uniquely empowered

by the Constitution. See United States v. Curtiss-Wright Exp. Corp., 299 U.S. 304, 319 (1936)

(President is “sole organ of the nation in its external relations, and its sole representative with

foreign nations”); see also Zivotofsky ex rel. Zivotofsky v. Kerry, 135 S. Ct. 2076, 2090 (2015)

(“President alone” has power “to make the specific decision of what foreign power he will

recognize as legitimate, both for the Nation as a whole and for the purpose of making his own

position clear within the context of recognition”). In sum, Eaton involved whether the widow of

an individual temporarily appointed as vice consul, an inferior office, could receive payment for

her deceased husband’s performance while he occupied the post. See 169 U.S. at 343.


                                                26
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 29 of 36



       The powers exercised by the Attorney General, on the other hand, are almost entirely

internal-facing: executing the laws passed by Congress. The Senate thus has a much greater

constitutional interest and stake in having a say in who that person is—even on a temporary basis—

than it does for a foreign officer. See Zivotofsky, 135 S. Ct. at 2090 (“[I]t is still the Legislative

Branch, not the Executive Branch, that makes the law.”). The authority exercised by the Attorney

General affects citizens and non-citizens alike, including determinations as to who gets deported,

who might go to jail, and even who will face the federal death penalty. Eaton does not permit the

President to bypass Article II for an appointment of the most powerful law enforcement officer in

the Nation.

               2.      The Canon of Constitutional Avoidance Compels the
                       Conclusion That the Deputy Attorney General Automatically
                       Succeeds the Attorney General.

       Under the canon of constitutional avoidance, the foregoing analysis provides an additional

reason to adopt plaintiff’s interpretation of the Attorney General Succession Act and Vacancies

Reform Act, supra Part I.A-B, which is the only plausible reading of the statutes that avoids serious

constitutional questions. “[I]t is a cardinal principle” of statutory interpretation that when an

interpretation of a statute raises “a serious doubt” as to its constitutionality, “this Court will first

ascertain whether a construction of the statute is fairly possible by which the question may be

avoided,” and adopt that interpretation instead. Zadvydas v. Davis, 533 U.S. 678, 689 (2001)

(quoting Crowell v. Benson, 285 U.S. 22, 62 (1932)); see also Jennings v. Rodriguez, 138 S. Ct.

830, 842 (2018) (same); Jones v. United States, 526 U.S. 227, 239 (1999) (explaining that this

principle is “beyond debate”) (quotation marks omitted).

       To benefit from the constitutional avoidance canon, plaintiff need not show definitively

that defendants’ reading of the Attorney General Succession Act and Vacancies Reform Act would

violate the Constitution. See Clark v. Martinez, 543 U.S. 371, 381 (2005) (explaining that “[t]he
                                                  27
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 30 of 36



canon is not a method of adjudicating constitutional questions by other means,” but is instead to

allow “courts to avoid the decision of constitutional questions”). Instead, it is enough to show that

defendants’ interpretation would raise “serious” constitutional questions, problems, or doubts,

I.N.S. v. St. Cyr, 533 U.S. 289, 300 (2001); United States v. Hamilton, 699 F.3d 356, 367-68 (4th

Cir. 2012), and that plaintiff’s reading is “plausible” or “fairly possible,” Milavetz, Gallop &

Milavetz, P.A. v. United States, 559 U.S. 229, 239 (2010) (quotation marks omitted); Bartlett v.

Strickland, 556 U.S. 1, 21 (2009); Edward J. DeBartolo Corp. v. Fla. Gulf Coast Building &

Constr. Trades Council, 485 U.S. 568, 575 (1988).

       Here, both requirements are met. Defendants’ interpretation of the Vacancies Reform Act

and Attorney General Succession Act raises serious constitutional problems under the

Appointments Clause, as explained in Part I.C.1, supra. Plaintiff’s interpretation of these statutes

avoids those doubts and is at least “fairly possible,” as explained in Part I.A-B, supra. The canon

of constitutional avoidance thus compels the Court to side with plaintiff.

       It is troubling, to say the least, that the President is attempting to fill a “vacancy” he created

himself with a “temporary” appointment that might last for many months or years. It is especially

troubling that the temporary appointee has not been confirmed by the Senate for his underlying

position; the President might reasonably be seen as appointing a loyalist in a way that deliberately

circumvents the Senate’s constitutional advice-and-consent role; and the President did so by

bypassing the Attorney General Succession Act, an on-point federal statute. This Court should

find that the Constitution cannot be so easily circumvented.

II.    PLAINTIFF WILL SUFFER IRREPARABLE HARM IF WHITAKER ILLEGITIMATELY
       EXERCISES AUTHORITY AS ACTING ATTORNEY GENERAL.

       As to the second criterion for preliminary relief, plaintiff will suffer irreparably if forced

to litigate against the wrong party.

                                                  28
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 31 of 36



        First and most obviously, if plaintiff’s position on the merits of this motion is correct, then

everything Whitaker does in this case as Acting Attorney General is ultra vires. See Noel Canning

v. NLRB, 705 F.3d 490, 493 (D.C. Cir. 2013), aff’d, 134 S. Ct. 2550 (2014) (because President did

not legitimately appoint members to NLRB, Board did not have quorum and thus lacked authority

to bind the parties). He simply cannot dictate the Department of Justice’s policy and position on

any issue in the case, nor oversee others who would articulate that position to this Court, because

he does not have the legal authority to do so. Nevertheless, Whitaker is currently supervising the

Department of Justice in this litigation. That fact harms all of the parties to this litigation, including

plaintiff, because it calls into question every position taken by defendants as the case moves

forward. There is no effective redress for this harm other than naming the correct successor to the

Attorney General as soon as possible—especially in light of the fact that defendants’ response to

the complaint is due soon.

        Second, plaintiff needs to know whom it is litigating against and negotiating with to

achieve a favorable outcome. This case involves high-profile public policy issues that received

the Attorney General’s personal attention in the past and are likely to do so as the case moves

forward. Now that Sessions has resigned, the new Attorney General could decide to change the

United States’ position, in whole or in part, in ways that either advance or threaten plaintiff’s

interests (and potentially even render this entire controversy moot). For example, he could

withdraw Mr. Sessions’ certification to Congress and choose to defend and enforce the ACA.

Thus, it matters tremendously who sits in that chair. Having the incorrect successor in the role

undermines the entire litigation process. That harm is already occurring and gets worse every day

that Whitaker remains in control of the litigation.




                                                   29
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 32 of 36



        Third, the appointment of Whitaker, in particular, is likely to result in irreparable harm to

plaintiff’s interests in this case. After the Supreme Court upheld the constitutionality of the

minimum coverage requirement (a position taken by the Department of Justice at the time),

Whitaker went on record to argue that the case was wrongly decided. See Charlie Savage, Acting

Attorney General Matthew G. Whitaker Once Criticized Supreme Court’s Power, N.Y. Times

(Nov. 8, 2018) (quoting Whitaker describing Supreme Court cases that he thought were wrongly

decided, including Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803), “all New Deal cases that

were expansive of the federal government,” and “all the way up to the Affordable Care Act and

the individual mandate”). Whitaker has also previously asserted that Americans need “freedom

from Obamacare, a regulation that is crushing small businesses—a statute that is taking away your

freedom to keep your doctor, freedom to keep your plan, and your freedom to choose the coverage

that you want.” C. Ryan Barber & Ellis Kim, Meet Matt Whitaker, the Acting Attorney General

and Mueller Critic, Nat’l L.J. (Nov. 7, 2018), http://bit.ly/2JZqA9i. Indeed, he went so far as to

urge state governments to “nullify Obamacare” by refusing to follow federal law. Elliot Hannon,

Trump’s Acting Attorney General of the Country Suggested He “Believes” in States’ Right to

Nullify Federal Laws, Slate (Nov. 10, 2018), http://bit.ly/2zEgRA8. These excerpts suggest that

Whitaker is unlikely to be persuadable regarding any contrary position. If allowed to make policy

for the government and dictate its position in this case, Whitaker is highly likely to take an extreme

view regarding the ACA—for example, the view of the challenger states in Texas that the entire

statute must fall. At a minimum, he is likely to maintain the extreme view already articulated by

Sessions that key protections for people with pre-existing medical conditions should be struck

down.




                                                 30
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 33 of 36



III.   THE BALANCE OF EQUITIES AND PUBLIC INTEREST OVERWHELMINGLY FAVOR
       AN IMMEDIATE INJUNCTION TO PREVENT AN END-RUN AROUND 28 U.S.C. § 508
       AND THE CONSTITUTION.

       When “the government is the opposing party,” balancing the equities and considering

whether an injunction is in the public interest “merge.” Nken v. Holder, 556 U.S. 418, 435 (2009).

Courts “pay particular regard for the public consequences” of entering, or declining to enter, an

injunction. See Winter, 555 U.S. at 20 (quoting Weinberger v. Romero-Barcelo, 456 U.S. 305,

312 (1982)). In this case, the balance is one-sided: the public consequences of failing to enter

plaintiff’s requested injunction are dire, and the government faces no cognizable harm if an

injunction is entered.

       The public interest in an injunction is obvious. Assuming the correctness of plaintiff’s

position on the merits, Whitaker’s appointment violates a federal statute, 28 U.S.C. § 508, and also

the Appointments Clause of the Constitution. These are bedrock legal rules regarding the

organization of our government. Their violation is sufficient, on its own, to tip the balance in favor

of an injunction. Cf. Landry v. FDIC, 204 F.3d 1125, 1131 (D.C. Cir. 2000) (Appointments Clause

is “structural safeguard . . . establishing high walls and clear distinctions,” and reversal for

violation of the clause does not require “a clear causal link to a party’s harm”).

       The concern is only heightened here because Whitaker is not being asked to serve as some

minor functionary in an obscure back office. Instead, he will exercise the full power of the

Attorney General of the United States, i.e., the power to make irreversible decisions regarding

federal litigation, policy, and oversight that touch on matters of life and death for many citizens

and non-citizens alike, in addition to the specific irreparable harms plaintiff faces, as set forth

above. The public has a strong interest in ensuring that the individual making these important

decisions is acting pursuant to lawful authority.



                                                 31
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 34 of 36



       Moreover, as explained above, Whitaker has expressed idiosyncratic views that are

inconsistent with longstanding Department of Justice policy. In addition to his views about the

ACA, about the validity of judicial review (including the correctness of Marbury), and about

whether States can and should “nullify” federal law—all described above—Whitaker has

explained that what matters to him is whether judges have “a biblical view of justice”; he would

be “very concerned” if a judicial nominee were “secular.” Rekha Basu, Matthew Whitaker’s

Troubling Opinion:     Judges Need a Biblical View, Des Moines Register (Nov. 7, 2018),

http://bit.ly/2T6cmrl. Whitaker has thus far also taken over supervision of Robert Mueller, the

special counsel, even though Whitaker has already pre-determined that “there was no collusion

with the Russians and the Trump campaign.” Maxwell Tani, Will Sommer & Betsy Woodruff,

Matthew Whitaker, Mueller’s New Boss, Said There Was “No Collusion” with Russia, The Daily

Beast (Nov. 8, 2018), https://thebea.st/2JSehLH. This suggests that Whitaker is highly likely to

implement substantial changes as Acting Attorney General, further heightening the public interest

in an injunction. Indeed, since his recent appointment last week, Whitaker has already announced

an Interim Final Rule declaring that those aliens who cross the border outside an official port of

entry will be ineligible for asylum.     See Acting Attorney General Whitaker Statement on

Presidential Proclamation, U.S. Dep’t of Justice (Nov. 9, 2018), http://bit.ly/2qEAO5M; DOJ and

DHS Issue New Asylum Rule, U.S. Dep’t of Justice (Nov. 8, 2018), http://bit.ly/2qFZsDb.

       On the other hand, the injunction that plaintiff seeks would not injure defendants. The

immediate effect would be to substitute Rod Rosenstein for Whitaker as Acting Attorney General.

Rosenstein is the current Deputy Attorney General, having been nominated by the President and

confirmed with advice and consent of the Senate pursuant to Article II. This was done knowing

full well that Congress had already spoken as to the line of succession when it comes to Attorney


                                               32
        Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 35 of 36



General vacancies—and provided that Rosenstein is next to succeed Sessions. See supra Part I

(likelihood of success on the merits). Thus, the change should not be disruptive (and to the extent

it is, the disruption is legally required).

        Moreover, nothing in plaintiff’s proposed order would jeopardize the President’s ability to

remove Rosenstein if the President thinks he is wrong for the job, nor the President’s authority to

nominate someone else (including Whitaker) as Attorney General, subject to the advice and

consent of the Senate. What the President cannot do, however, is bypass the constitutional and

statutory requirements for appointing someone to that office. The stakes of this case bring into

stark relief the special import of the Constitution’s mandate that such confirmation be conditioned

on the Senate’s approval. The balance of equities and interests of the public weigh strongly in

favor of granting an immediate injunction to prevent an end-run around these requirements.

                                              CONCLUSION

        For the foregoing reasons, plaintiff’s motion for either a preliminary injunction or

substitution of Deputy Attorney General Rosenstein as the Acting Attorney General in this matter

should be granted.

November 13, 2018                                 Respectfully submitted,

                                                   BRIAN E. FROSH
                                                   Attorney General of Maryland

                                                   /s/ Julia Doyle Bernhardt
                                                   ____________________________
                                                   JULIA DOYLE BERNHARDT (BAR NO. 25300)
                                                   jbernhardt@oag.state.md.us
                                                   STEVEN M. SULLIVAN (BAR NO. 24930)
                                                   ssullivan@oag.state.md.us
                                                   SARAH W. RICE (BAR NO. 29113)
                                                   srice@oag.state.md.us
                                                   KIMBERLY S. CAMMARATA (BAR NO. 11997)
                                                   kcammarata@oag.state.md.us
                                                   Assistant Attorneys General
                                                   200 Saint Paul Place
                                                  33
Case 1:18-cv-02849-ELH Document 6-1 Filed 11/13/18 Page 36 of 36



                                Baltimore, Maryland 21202
                                (410) 576-6325 (direct)
                                (410) 576-6955 (fax)

                                THOMAS C. GOLDSTEIN (BAR NO. 13618)
                                TGoldstein@goldsteinrussell.com
                                KEVIN K. RUSSELL, admission pending
                                KRussell@goldsteinrussell.com
                                SARAH E. HARRINGTON, admission pending
                                SHarrington@goldsteinrussell.com
                                TEJINDER SINGH (BAR NO. 17888)
                                TSingh@goldsteinrussell.com
                                DANIEL WOOFTER (BAR NO. 20474)
                                dhwoofter@goldsteinrussell.com
                                Goldstein & Russell, P.C.
                                7475 Wisconsin Ave., Suite 850
                                Bethesda, Maryland 20814
                                (202) 362-0637 (direct)
                                (800) 574-2033 (fax)




                              34
